Citation Nr: 0943288	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to special monthly compensation at a higher level 
than that provided under 38 U.S.C.A. § 1114(l).


WITNESSES AT HEARING ON APPEAL

The Veteran and J.I.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In September 2009, the Veteran testified at a hearing before 
a member of the Board.  At the hearing, the Veteran made 
reference to a claim for an increased rating for service-
connected right ankle disability, claims of service 
connection for a bilateral foot disability and for 
posttraumatic stress disorder (PTSD), and basic eligibility 
for assistance in acquiring specially adapted housing or a 
special home adaptation grant.  As these issues have not been 
developed for appellate review, they are referred to the 
originating agency for appropriate action.

At the hearing, the Veteran submitted additional evidence to 
the Board.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2009).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for asbestosis with 
emphysema and pulmonary hypertension, evaluated as totally 
disabling; recurrent right ankle sprains, status-post 
stabilization for delayed primary repair, evaluated as 40 
percent disabling; post-operative nevus conjunctiva of the 
left eye, evaluated as noncompensably disabling; and duodenal 
ulcer, evaluated as noncompensably disabling.

2.  The Veteran is in receipt of special monthly compensation 
under 38 U.S.C.A. § 1114(l) on account of the need for 
regular aid and attendance.

3.  The effects of the Veteran's service-connected 
disabilities do not meet the requirements necessary to 
warrant special monthly compensation at the "(m)," "(n)," 
"(o)," "(p)," "(r)," or intermediate rates higher than 
the "(l) rate."


CONCLUSION OF LAW

The criteria for entitlement to a higher level of special 
monthly compensation than that provided under 38 U.S.C.A. 
§ 1114(l) have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.350 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through an August 2006 notice letter, the RO notified the 
Veteran of a manner by which to obtain special monthly 
compensation.  That letter also provided the Veteran with the 
general criteria for assigning effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Additionally, the record reflects that the Veteran is 
knowledgeable as to the requirements for entitlement to a 
higher level of special monthly compensation.  He has 
submitted copies of pertinent sections of the law and he has 
submitted arguments as to their interpretation.

The Board also finds that the August 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claim.  
Consequently, a remand of the special monthly compensation 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
San Diego, California.  The Veteran has submitted records 
from multiple private treatment providers.  As noted in the 
introduction, the Veteran was afforded a hearing before the 
Board in September 2009, the transcript of which is of 
record.  The Board notes that a VA examination was not 
conducted in connection with the claim.  As detailed in the 
analysis section, the Board finds that a remand for a medical 
examination or opinion is not warranted because one is not 
necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran is service connected for asbestosis with 
emphysema and pulmonary hypertension, evaluated as totally 
(100 percent) disabling; recurrent right ankle sprains, 
status-post stabilization for delayed primary repair, 
evaluated as 40 percent disabling; post-operative nevus 
conjunctiva of the left eye, evaluated as noncompensably 
(zero percent) disabling; and duodenal ulcer, evaluated as 
noncompensably disabling.

Special monthly compensation (SMC) is payable in addition to 
the basic rate of compensation otherwise payable on the basis 
of degree of service-connected disability.  See 38 U.S.C.A. 
§ 1114 (West 2002 & Supp. 2009); 38 C.F.R. § 3.350 (2009).

By a February 2000 rating decision, the Veteran was awarded 
SMC at the "(l) rate" on account of the need for regular 
aid and attendance under the provisions of 38 U.S.C.A. 
§ 1114(l).  See 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  The 
effective date was set as April 9, 1999.  In June 2003, an 
earlier effective date for the SMC award was set to August 
29, 1996.

SMC under 38 U.S.C.A. § 1114(l) is payable if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or with such 
significant disabilities as to be in need of the regular aid 
and attendance.  See also 38 C.F.R. § 3.350(b).

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 (2009).

A need for aid and attendance generally includes the 
inability to dress, undress, keep ordinarily clean and 
presentable, feed oneself through loss of coordination of the 
upper extremities or through extreme weakness, or attend to 
the wants of nature.  It includes the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid.  A need for aid and attendance also includes 
either physical or mental incapacity that requires care or 
assistance on a regular basis to protect against the hazards 
or dangers incident to the daily environment. See 38 C.F.R. 
§ 3.352(a).

In the Veteran's case, he was awarded SMC at the "(l) rate" 
on account of the need for regular aid and attendance due to 
the effects of his service-connected lung disability.  
Notably, although the Veteran is service connected for 
conjunctiva nevus of the left eye, the record does not 
indicate that the disability results in blindness (with or 
without light perception), near-blindness, or such poor 
vision to approximate 5/200 or worse visual acuity.  Medical 
records pertaining to the eyes reflect corrected vision to no 
worse than 20/50.  Thus, two important aspects concerning the 
eyes are that service connection is in effect for only one 
eye and the Veteran does not have the type of disabling 
visual acuity that is referenced in the criteria for an "(l) 
rate" or the criteria for higher levels of SMC.

In addition, although the Veteran's service-connected 
recurrent right ankle sprains, status-post stabilization for 
delayed primary repair have been evaluated as 40 percent 
disabling, the record does not show that the Veteran has an 
anatomical loss of the right foot or loss of use of the right 
foot.  Medical records reflect retention of some range of 
motion and strength in the right ankle.  The evidence shows 
that the Veteran has used a wheelchair (as well as crutches) 
for mobility for many years.  However, there is no indication 
that use of these devices is solely the result of his right 
ankle disability or other service-connected disabilities.  
During a June 1997 VA examination, when asked about the use 
of his wheelchair, the Veteran stated that he used it because 
there was "pain all over."  Thus, two important aspects 
concerning the right ankle are that service connection is in 
effect for disability affecting only one of the four 
extremities and the Veteran does not have loss of use of the 
right foot that is referenced in the criteria for an "(l) 
rate" or the criteria for higher levels of SMC.

As set forth under 38 U.S.C.A. § 1114(m), SMC at the "(m) 
rate" is warranted if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both hands, or of both legs at a level, or 
with complications, preventing natural knee action with 
prosthesis in place, or of one arm and one leg at levels, or 
with complications, preventing natural elbow and knee action 
with prosthesis in place, or has suffered blindness in both 
eyes having only light perception, or has suffered blindness 
in both eyes, rendering such veteran so significantly 
disabled as to be in need of regular aid and attendance.  See 
also 38 C.F.R. § 3.350(c).

Because service connection is not in effect for disabilities 
affecting more than one extremity, and because the Veteran's 
vision is not disabled to the degree set forth, SMC at the 
"(m) rate" is not warranted.  That is, even though the need 
for regular aid and attendance has been established, no part 
of the remaining criteria has been met to establish a higher 
level of SMC under 38 U.S.C.A. § 1114(m).

38 U.S.C.A. § 1114(n) provides for SMC at the "(n) rate" if 
the veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both arms 
at levels, or with complications, preventing natural elbow 
action with prosthesis in place, has suffered the anatomical 
loss of both legs so near the hip as to prevent the use of 
prosthetic appliances, or has suffered the anatomical loss of 
one arm and one leg so near the shoulder and hip as to 
prevent the use of prosthetic appliances, or has suffered the 
anatomical loss of both eyes, or has suffered blindness 
without light perception in both eyes.  See also 38 C.F.R. 
§ 3.350(d).

Similar to the "(m) rate," because service connection is 
not in effect for disabilities that affect multiple 
extremities, and because the Veteran has not experienced the 
type of vision impairment required, SMC at the "(n) rate" 
is not warranted.

Under 38 U.S.C.A. § 1114(o), SMC at the "(o) rate" is 
warranted if the veteran, as the result of service-connected 
disability, has suffered disability under conditions which 
would entitle such veteran to two or more of the rates 
provided in one or more subsections (l) through (n) of this 
section, no condition being considered twice in the 
determination, or if the veteran has suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 60 percent or more 
disabling and the veteran has also suffered service-connected 
total blindness with 20/200 visual acuity or less, or if the 
veteran has suffered service-connected total deafness in one 
ear or bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at 40 
percent or more disabling and the veteran has also suffered 
service-connected blindness having only light perception or 
less, or if the veteran has suffered the anatomical loss of 
both arms so near the shoulder as to prevent the use of 
prosthetic appliances.  See also 38 C.F.R. § 3.350(e).

Here, the Veteran is entitled to only one of the rates 
provided in subsections (l) through (n).  Additionally, 
because the necessary degree of impaired visual acuity has 
not been shown, and because the Veteran is not service 
connected for a hearing loss disability or a disability of 
the upper extremities, a higher level of SMC at the 
"(o) rate" is not warranted.

As set forth under 38 U.S.C.A. § 1114(p), in the event that 
the veteran's service-connected disabilities exceed the 
requirements for any of the prescribed rates, the next-higher 
or an intermediate rate may be allowed.  In the event that 
the veteran has suffered service-connected blindness with 
5/200 visual acuity or less and (1) has also suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 30 percent or 
more disabling, the next-higher rate shall be allowed, or (2) 
has also suffered service-connected total deafness in one ear 
or service-connected anatomical loss or loss of use of one 
hand or one foot, the next intermediate rate shall be 
allowed.  In the event that the veteran has suffered service-
connected blindness, having only light perception or less, 
and has also suffered bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 10 or 20 percent disabling, the next intermediate 
rate shall be allowed.  In the event the veteran has suffered 
the anatomical loss or loss of use of, or a combination of 
anatomical loss and loss of use, of three extremities, the 
next higher rate or intermediate rate shall be allowed.  See 
also 38 C.F.R. § 3.350(f).

Because it has not been shown that the Veteran has the 
requisite type of impaired visual acuity, he is not service 
connected for a hearing loss disability, and he is not 
service connected for disabilities affecting three 
extremities, a next-higher or intermediate rate is not 
warranted under 38 U.S.C.A. § 1114(p).

It is further noted that, under 38 C.F.R. § 3.350(f)(4), in 
addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next-higher 
rate provisions set forth under 38 U.S.C.A. § 1114(p), 
additional single permanent disability or combinations of 
permanent disabilities independently ratable at 100 percent 
apart from any consideration of individual unemployability 
will afford entitlement to the next-higher intermediate rate, 
or if already entitled to the next-higher intermediate rate, 
then to the next-higher statutory rate under 38 U.S.C.A. 
§ 1114, but not above the "(o) rate."  The disability or 
disabilities independently ratable at 100 percent or more 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C.A. § 1114(l) through 
(n) or the intermediate rate provisions of 38 U.S.C.A. 
§ 1114(p).

Similarly, 38 C.F.R. § 3.350(f)(3) provides that, in addition 
to the statutory rates payable under 38 U.S.C.A. § 1114(l) 
through (n) and the intermediate or next-higher rate 
provisions set forth under 38 U.S.C.A. § 1114(p), additional 
single permanent disability or combinations of permanent 
disabilities independently ratable at 50 percent or more will 
afford entitlement to the next-higher intermediate rate, or 
if already entitled to the next-higher intermediate rate, 
then to the next-higher statutory rate under 38 U.S.C.A. 
§ 1114, but not above the "(o) rate."  The disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions of 38 U.S.C.A. § 1114(p).  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  The fact, however, that two separate and 
distinct entitling disabilities, such as loss of use of both 
feet, result from a common etiological agent will not 
preclude maximum entitlement.  See 38 C.F.R. § 3.350(e)(3).

In the Veteran's case, service connection is in effect for 
one disability that is ratable at 100 percent-asbestosis 
with emphysema and pulmonary hypertension.  No other service 
connected disability is ratable at 50 percent or 100 percent.  
Thus, a higher intermediate rate or full level of SMC is not 
warranted under the regulatory provisions of 38 C.F.R. 
§ 3.350(f)(3) or (f)(4).

If any veteran, otherwise entitled to compensation authorized 
under subsection (o), at the maximum rate authorized under 
subsection (p), or at the intermediate rate authorized 
between the rates found in subsections (n) and (o) and at the 
rate authorized under subsection (k), is in need of regular 
aid and attendance, then, in addition to such compensation-
(1) the veteran shall be paid a monthly aid and attendance 
allowance; or (2) if the veteran, in addition to such need 
for regular aid and attendance, is in need of a higher level 
of care, such veteran shall be paid a higher monthly aid and 
attendance allowance in lieu of the allowance in clause (1) 
of the subsection, if VA finds that the veteran, in the 
absence of the provision of such care, would require 
hospitalization, nursing home care, or other residential 
institutional care.  The need for a higher level of care 
shall be considered to be needed for personal health-care 
services provided on a daily basis in the veteran's home by a 
person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health-care professional.  The existence of the need 
for such care shall be determined by a physician employed by 
VA or, in areas where no such physician is available, by a 
physician carrying out such function under contract or fee 
arrangement based on an examination by such physician.  
38 U.S.C.A. § 1114(r); see also 38 C.F.R. § 3.350(h).

Through submitted statements and hearing testimony, the 
Veteran primarily contends that he is entitled to the 
"(r)(2) rate" set forth in 38 U.S.C.A. § 1114(r).  He 
argues that, because he needs a higher level of aid and 
attendance, he meets the requirements of 1114(r)(2) and he 
does not need to show that he meets the criteria for any 
other higher levels of SMC.  

The Veteran has submitted several letters from A.P.G., M.D., 
who is his treating physician at the San Diego VAMC.  In an 
August 2002 letter, Dr. A.P.G. noted that the Veteran's 
diagnoses and conditions include chronic obstructive 
pulmonary disease (COPD), a history of a myocardial 
infarction, morbid obesity, and arthritis due in part to a 
remote leg injury and the burden from carrying his weight.  
Dr. A.P.G. stated that the Veteran could reasonably expect to 
need a full-time attendant given the complexity of his 
medication regimen, including pain medications for his 
arthritis.  Dr. A.P.G. gave the opinion that one could 
conclude that the Veteran meets the criteria for attendant 
care in the absence of which care he could require 
hospitalization and/or nursing home or other residential or 
institutional care.

In a May 2006 letter, Dr. A.P.G. reached a similar conclusion 
regarding the Veteran's expected need for a full-time 
attendant that could require hospitalization and/or nursing 
home or residential or institutional care.  In addition to 
COPD, myocardial infarction, morbid obesity, and arthritis, 
Dr. A.P.G. noted that the Veteran had diabetes mellitus and a 
torn right rotator cuff.  In January 2008, Dr. A.P.G. 
authored a third letter indicating that the Veteran would 
most likely require assistance of an attendant in an 
emergency or unexpected situation.  Dr. A.P.G. referenced the 
Veteran's COPD, myocardial infarction, marked obesity, 
arthritis, diabetes mellitus, and a torn right rotator cuff.

Even with consideration of the evidence contained in the 
letters from Dr. A.P.G., a higher level of SMC at the 
"(r)(1)" or "(r)(2) rate" is not warranted.  First, SMC is 
warranted for the effects of service-connected disabilities 
and not for the effects of non-service-connected disabilities 
(aside from provisions relating to certain paired organs, 
such as the eyes and ears).  Although the letters from Dr. 
A.P.G. represent an opinion from a VA physician that suggests 
that the Veteran requires a higher level of care than regular 
aid and attendance, Dr. A.P.G. provided the opinion taking 
into account the effects of several of the Veteran's non-
service-connected disabilities, such as myocardial 
infarction, obesity, diabetes mellitus, and torn right 
rotator cuff.  

Second, even if the need for a higher level of aid and 
attendance is shown, the rates provided in 38 U.S.C.A. 
§ 1114(r) presuppose that SMC is in effect at a level higher 
than the "(l) rate."  That is, it is required that the 
"(o) rate," the maximum "(p) rate," or the intermediate 
rate between (n) and (o) with the "(k) rate," be in effect 
prior to an allowance of either the "(r)(1)" or "(r)(2) 
rate."  Because those levels of SMC are not warranted in the 
Veteran's case, he is not entitled to the additional 
allowances set forth for the need of regular aid and 
attendance or the need of a higher level of aid and 
attendance under the provisions of 38 U.S.C.A. § 1114(r).  In 
this vein, the Veteran contends that the "or" following 
clause (1) and preceding clause (2) has the effect of 
creating a provision set apart from the preceding language in 
38 U.S.C.A. § 1114(r).  However, a plain-language reading of 
the subsection indicates that both clauses are dependent on 
the preceding paragraph and do not represent wholly 
independent provisions for assigning higher levels of SMC.  
Instead, clauses (1) and (2) provide for two alternative 
allowances of an additional payment for the need for aid and 
attendance only after the first part of 38 U.S.C.A. § 1114(r) 
is met.  Therefore, SMC at the "(r)(2) rate" is not 
warranted in the manner by which the Veteran contends.  
Because the lower levels of SMC are required prior to any 
allowance under 38 U.S.C.A. § 1114(r), a remand for a VA 
examination is not necessary to determine if the Veteran is 
in need of a higher level of aid and attendance solely as the 
result of service-connected disabilities.  Such a finding 
will not result in the assignment of a higher level of SMC.

For all the foregoing reasons, the Board finds that the claim 
for SMC at a higher level than the "(l) rate" must be 
denied.  The various criteria for higher SMC rates have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher level of SMC, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to special monthly compensation at a higher level 
than 1114(l) is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


